Citation Nr: 0613738	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-41 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected major depression.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1999 to May 
2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which granted service connection for 
major depressive disorder and assigned an initial rating of 
10 percent, effective May 30, 2003.  By an October 2004 
rating decision, the RO changed the effective date to May 24, 
2003, the day after she was discharged from service.

The veteran filed her notice of disagreement in May 2004.  
Although she specifically noted that she wanted to appeal the 
10 percent rating granted her service-connected major 
depressive disorder, she also related that she wanted 
reevaluation of other claims previously denied service 
connection. The veteran's additional claims for entitlement 
to service connection are currently before the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran previously resided in Colorado and was 
represented by the Colorado Division of Veterans Affairs.  
The veteran subsequently moved to Arizona, and therefore, 
could no longer be represented by the Colorado Division of 
Veterans Affairs.  By letters dated in August 2004 and 
November 2004, the Phoenix RO informed the veteran that the 
RO had no record of her appointing a representative and that 
she could contact the RO regarding a list of recognized 
representatives and service organizations.  The RO did not, 
however, specifically inform the veteran that she was no 
longer represented by the Colorado Division of Veterans 
Affairs.

In a recent decision by United States Court of Appeals for 
Veterans Claims (Court), it was determined that the notice 
required by the Veterans Claims Assistance Act of 2000 (VCAA) 
must apply to all five elements of a service-connection 
claim, including degree of disability and assignment of an 
effective date to any award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was given 
specific notice of her rights and responsibilities with 
respect to the elements of a basic service-connection claim.  
The veteran, however, was not provided notice regarding the 
evidence needed to substantiate her claim for a higher 
initial rating.  The veteran has also not been informed with 
respect to the assignment of effective dates.  The Board 
concludes that the effect of these notice deficiencies are 
prejudicial to the veteran, as she may have provided 
additional evidence that would have shown that her disability 
met the criteria for a higher rating if she had been informed 
of what evidence was required to substantiate such a claim.  
Accordingly, this matter must be remanded so that proper 
notice may be provided to the veteran and any necessary 
development performed.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed that 
she is no longer represented by the 
Colorado Division of Veterans Affairs.  
Further inform the veteran that if she 
does not respond within 30 days, it will 
be assumed that she no longer wishes to 
have representation.

2.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the 
veteran needs to be provided notification 
regarding the evidence needed to 
substantiate the claim of entitlement to 
an initial rating higher than 10 percent 
for major depressive disorder.  The 
notice must also contain provisions with 
respect to the assignment of effective 
dates.  In addition, perform any and all 
development deemed necessary as a result 
of any response received from the 
veteran.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If she is not granted a 100 
percent rating, the veteran and her 
representative, if she selects one, 
should be furnished a Supplemental 
Statement of the Case, and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


